Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Claims 1-13 are allowed.  
Claim 1 is allowed since none of the prior art, alone or in combination, teaches a display device comprising:
a first scan line extending in a first direction;
a first dot comprising a first pixel, a second pixel, a third pixel and a fourth pixel, the first pixel, the second pixel, the third pixel and the fourth pixel of the first dot being sequentially connected to the first scan line along the first direction;
a second dot adjacent to the first dot in the first direction and comprising a first pixel, 
a second pixel, a third pixel and a fourth pixel, the first pixel, the second pixel, the third pixel and the fourth pixel of the second dot being sequentially connected to the first scan line along the first direction;
a data driver configured to supply data voltages to a first output line, a second output line, a third output line and a fourth output line; and a switch unit configured to selectively connect the first output line, the second output line, the third output line and the fourth output line to the first to fourth pixels of the first dot or the first to fourth pixels of the second dot, in response to a first control signal and a second is control signal,
wherein the switch unit comprises:
a first switch, a second switch, a third switch and a fourth switch configured to selectively connect the first output line, the second output line, the third output line and the fourth output line to the first pixel of the first dot, the second pixel of the first dot, the third pixel of the first dot and the fourth pixel of the first dot, respectively, in response to the first control signal; and
a fifth switch, a sixth switch, a seventh switch and an eighth switch configured to  selectively connect the first output line, the second output line, the third output line and  the fourth output line to the third pixel of the second dot, the second pixel of the second dot, the first pixel of the second dot and the fourth pixel of the second dot, respectively, in response to the second control signal.  
Claims 2-13 are allowed for being dependent upon aforementioned independent claim 1.  
The closest prior art by Kim et al. (“US 2017/0076665 A1) discloses a display device comprising: a first dot and a second dot arranged on a first horizontal line in a first direction, each of the first dot and the second dot comprising a first pixel, a second pixel, a third pixel, and a fourth pixel; a switch unit configured to selectively couple a first output line, a second output line, a third output line, and a fourth output line respectively to the first pixel, the second pixel, the third pixel, and the fourth pixel of each of the first dot and the second dot, in response to a first control signal and a second control signal ; and a data driver configured to supply data voltages to the first to fourth output lines in a time-sharing manner, wherein the data driver comprises:  a data processor configured to generate data signals corresponding to the first to fourth output lines.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J LEE/Primary Examiner, Art Unit 2624